Citation Nr: 1614464	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  11-01 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from February 1963 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

This case was previously before the Board in July 2015 and remanded for additional development.

As noted in the July 2015 remand, the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record in a December 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that there has not been substantial compliance with the mandates of the July 2015 remand.  The Board requested a VA opinion as to whether it is at least as likely as not that the Veteran's bilateral hearing loss had its initial onset in service or is otherwise related to service.  The Board specifically requested that the VA clinician address the Veteran's February 1967 separation VA examination report which indicated the Veteran had some degree of hearing loss at the time of his discharge from service under Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In a December 2015 VA opinion, the VA examiner found the Veteran's hearing loss was less likely than not incurred in or caused by the claimed in-service injury.  The VA examiner stated that the "February 10, 1967 report of medical evaluation revealed essentially normal hearing sensitivity.  Based on these results it is conceded that the veterans hearing loss is unlikely the result of military noise exposure."  The Board finds that the rationale for the opinion is inadequate.  The VA examiner did not fully explain why the Veteran's February 1967 medical evaluation results indicated the Veteran's hearing loss was unlikely the result of military noise exposure.  The VA examiner did not address whether there was a threshold shift, as the Veteran's hearing was noted as normal at entry to service.  Additionally, where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the December 2015 opinion is inadequate, the claim must be remanded for a new VA opinion.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to a VA clinician of appropriate expertise to address whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's bilateral hearing loss had its initial onset in service or is otherwise related to service.

For purposes of this opinion, the VA clinician should assume the Veteran was exposed to loud noise in service.  

The VA clinician should also fully address the Veteran's February 1967 separation VA examination report which indicates the Veteran had some degree of hearing loss at the time of his discharge form service under Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  The Board notes that the February 1967 audiometric report needs to be converted to ISO units.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

If the VA clinician determines that another VA audiological examination is necessary to provide the opinion, such should be accomplished.

2.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for bilateral hearing loss.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




